The opinion of the Court was delivered by
Todd, J.
This is a,suit substantially by the Pilots’ Association, composed of the Branch Pilots of the Port of New Orleans, against the defendant, a member of the same association, to compel him to a specific performance of his engagements under the articles of agreement entered into by said members when the oi’ganization of the association took place; and to enjoin him from the commission of certain acts designated specifically and at large in the petition, and charged to be in violation of his said engagement and obligations to the company.
We are met at the threshold of our inquiry into the case, by a suggestion of the plaintiffs’ and appellees’ counsel that this Court is without jurisdiction of the appeaí—ratione material—and under this suggestion we have made a careful examination of the pleadings and the 'record, with a view to determine the question.
. The main object of the suit, as stated, seems to be to preserve intact, and to protect from infringement on the part of any member, the articles of agreement which form the basis of the association.
There is no moneyed demand made against the defendant, exeept for the payment of the costs of suit. There is, however, an allegation in substance that, if the defendant is permitted to continue in the commission of the acts complained of, it would cause damage to the amount of $2,000. With respect to the acts already done, of which *1123complaint is made, tlio rightis reservedin the petition to claim damages therefor in another suit, and this reservation is made in the judgment.
An injunction issued, as stated, to restrain the defendant from committing the acts specified as violative of his obligations to the association. This injunction was set aside on bond, and the plaintiffs appealed from this order. We note that, in the. petition for the appeal, it is asserted that the damage the defendant will inflict, while the writ of injunction is suspended, exceeds two thousand dollars per month. The object of the suit is to prevent or avoid such damage. It is plain that the Court has jurisdiction.